DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4,10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morabit (US 20160309653 A1).

REGARDING INDEPENDENT CLAIM 1
Morabit teaches an improved landscaping trimmer ((10), Fig. 1), comprising: 
a housing (17,12) having an open lower end (Fig. 1); 
a motor (48) disposed within the housing (Fig. 10) and operably connected to a plurality of cutting heads (16) extending through the open lower end (Para. [0033] teaches that the motor drives a common belt drive system to rotate each cutting head.); 
wherein the plurality of cutting heads are disposed in an offset pattern (Fig. 1) defining an upper portion of the housing (in red below) and a lower portion of the housing (in blue below); 

    PNG
    media_image1.png
    473
    618
    media_image1.png
    Greyscale

wherein each of the plurality of cutting heads is affixed to the housing in a floating arrangement, such that each of the plurality of cutting heads is selectively movable along a longitudinal axis thereof; (Para. [0027] teaches a glider disk (20) positioned below each of the cutting heads to rest the trimmer on the ground and adjust a cutting height of the cutting lines.)
a plurality of blades (18) extending from each of the plurality of cutting heads (Fig. 1); 
a handle (14) extending from the housing (Fig. 10), wherein the handle includes a control (54) configured to activate the motor when actuated; whereupon activation of the motor, the plurality of cutting heads rotate about the longitudinal axis; (Para. [0033] teaches that a control (54) actuates the motor (48) to drive the cutting heads (16).) 
and a plurality of wheels affixed to the housing (as seen in Fig. 1), wherein each wheel of the plurality of wheels is disposed adjacent to one cutting head of the plurality of cutting heads. (Para. [0028] teaches that each wheel (40) is disposed behind a respective cutting head.)

REGARDING CLAIM 2
Morabit teaches the improved landscaping trimmer of claim 1. Morabit further teaches 
wherein the motor is operably connected to each cutting head via a series of belts. (Para. [0033] teaches that the motor rotates each cutting head via a belt drive system.);

REGARDING CLAIM 4
Morabit teaches the improved landscaping trimmer of claim 1. Morabit further teaches 
wherein the handle is pivotally connected to the housing. (as seen in Figs. 15-18)

REGARDING CLAIM 10
Morabit teaches the improved landscaping trimmer of claim 1. Morabit further teaches 
wherein each wheel of the plurality of wheels is rotatably affixed to the housing. (Para. [0029])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morabit as applied to claim 1 above, and further in view of Stollsteimer (US 3130444 A).   

REGARDING CLAIM 3
Morabit teaches the improved landscaping trimmer of claim 1. Morabit does not explicitly teach
wherein the handle comprises a telescopic construction configured to selectively adjust in length.
Telescopic handle arrangements are old and well-known in the art of hand-guided mower devices. Stollsteimer at Fig. 1 teaches a telescopic handle (13,14) that is selectively extensible, with section (13) being slidable within section (14) and screwed into the desired hole (31) to lock the handle at the desired length. Hinge portions (23,24) also allow the handle to pivot freely about a common hinge pin (25) It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to replace the pivoting handle of Morabit with the telescopic, pivoting handle of Stollsteimer in order to accommodate different user heights.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morabit as applied to claim 1 above. 

REGARDING CLAIM 5
Morabit teaches the improved landscaping trimmer of claim 1. Morabit further teaches 
wherein an arcuate recess is defined within the housing between the upper portion and the lower portion 

    PNG
    media_image2.png
    517
    589
    media_image2.png
    Greyscale

Morabit does not teach
The arcuate recess being on each side of the housing 
However, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to include an arcuate recess on both sides of the housing in order to reduce the surface area of the housing and improve the overall ability of the cutter heads to navigate around trees and obstacles.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morabit as applied to claim 1 above, and further in view of Anderson (US 20160100523 A1). 

REGARDING CLAIM 6
Morabitz teaches the improved landscaping trimmer of claim 1. Morabitz does not explicitly teach 
wherein the plurality of cutting heads each comprise a spring therein, wherein the spring is affixed to the housing and biases the cutting head to an extended position.
Anderson at Fig. 2 teaches a contour-following mowing module (120) capable of traveling along uneven landscape. Anderson at Fig. 3, Para. [0041-0042] further teaches that the mowing module (120) includes a spring element in the frame (310) that exerts a force on the second shaft end (334) to bias the shaft (306) in a maximum extended position and maintains the position of the follower plate (210) on the landscape (212). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further include the spring element of Anderson in the glider disk of Morabitz in order to facilitate an even cut while the trimmer traverses uneven terrain.

REGARDING CLAIM 7
Morabitz/Anderson teaches the improved landscaping trimmer of claim 6. Anderson further teaches
further comprising a flexible shroud (206,208) disposed over the spring between the cutting head and the housing. (Para. [0047])
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further include the shroud element of Anderson in the spring assembly of Morabitz/Anderson in order to seal out debris and foreign objects from contact with the internal elements. 

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morabit as applied to claim 1 above, and further in view of Hare et al. (US 5163275 A). 

REGARDING CLAIM 8
Morabit teaches the improved landscaping trimmer of claim 1.  Morabit does not explicitly teach
further comprising a motor compartment on an upper side of the housing, wherein the motor is disposed within the motor compartment. 
However, Hare at Fig. 1 teaches a lawn mower of substantially similar structure, wherein the electric motor is supported upon deck housing (12) and covered and protected by a housing shroud (26) disposed on the upper side of the housing (12). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further include the motor housing (26) of Hare into the housing assembly of Morabit in order to protect the motor components and prevent dirt, dust, or debris from entering the transmission components. 

REGARDING CLAIM 9
Morabit/Hare teaches the improved landscaping trimmer of claim 1.  Morabit/Hare does not explicitly teach
wherein the handle is affixed to the motor compartment.
Morabit and Hare teach the handle being affixed to the main housing structure, however, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to affix the handle to any reasonable component on the housing, such as the motor compartment, as a matter of structural design choice. The motor compartment is simply an extension of the overall housing assembly , and affixing the handle assembly to either element would result in a device that performs substantially the same.

Claim(s) 11-12,14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morabit (US 20160309653 A1) in view of Appleyard (US 6675565 B2).

REGARDING INDEPENDENT CLAIM 11
Morabit teaches an improved landscaping trimmer ((10), Fig. 1), comprising: 
a housing (17,12) having an open lower end (Fig, 1); 
a motor (48) disposed within the housing (Fig. 10) and operably connected to a plurality of cutting heads (16) extending through the open lower end; (Para. [0033] teaches that the motor drives a common belt drive system to rotate each cutting head.);
wherein the plurality of cutting heads are disposed in an offset pattern defining an upper portion of the housing (in red below) and a lower portion of the housing (in blue below); 

    PNG
    media_image1.png
    473
    618
    media_image1.png
    Greyscale

wherein each of the plurality of cutting heads is affixed to the housing in a floating arrangement, such that each of the plurality of cutting heads is selectively movable along a longitudinal axis thereof; (Para. [0027] teaches a glider disk (20) positioned below each of the cutting heads to rest the trimmer on the ground and adjust a cutting height of the cutting lines.)
a plurality of blades (18) extending from each of the plurality of cutting heads (Fig. 1); 
a roller (20) rotatably disposed within each cutting head at a distal end thereof; (Para. [0027] teaches that the slider disk (20) is free-wheeling and adjustable to adjust a cutting height of the cutting lines.)
a handle (14) extending from the housing (Fig. 10), wherein the handle includes a control (54) configured to activate the motor when actuated; and whereupon activation of the motor, the plurality of cutting heads rotate about the longitudinal axis. (Para. [0033] teaches that a control (54) actuates the motor (48) to drive the cutting heads (16).)
Morabit does not explicitly teach
the roller being spherical 
Appleyard at Fig. 1 teaches a wheeled adjustable height weed trimmer (38) with a spherical bump ball wheel (32) attached to the distal end of the cutting head (22). Appleyard at C1,L20-22 teaches that a height adjustment for the shaft and the cutter element is provided via the spherical front bump ball wheel. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify the roller (20) of Morabit to be spherical in shape as taught by Appleyard in order to facilitate smooth ground movement by providing an even and symmetrical surface for ground traversal of the trimmer head. 

REGARDING CLAIM 12
Morabit/Appleyard teaches the improved landscaping trimmer of claim 11. Morabit further teaches 
wherein the motor is operably connected to each cutting head via a series of belts. (Para. [0033] teaches that the motor rotates each cutting head via a belt drive system.)

REGARDING CLAIM 14
Morabit/Appleyard teaches the improved landscaping trimmer of claim 11. Morabit further teaches 
wherein the handle is pivotally connected to the housing. (as seen in Figs. 15-18)

REGARDING CLAIM 15
Morabit/Appleyard teaches the improved landscaping trimmer of claim 11. Morabit further teaches 
wherein an arcuate recess is defined within the housing between the upper portion and the lower portion 

    PNG
    media_image2.png
    517
    589
    media_image2.png
    Greyscale

Morabit does not teach
The arcuate recess being on each side of the housing 
However, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to include an arcuate recess on both sides of the housing in order to reduce the surface area of the housing and improve the overall ability of the cutter heads to navigate around trees and obstacles.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morabit/Appleyard as applied to claim 11 above, and further in view of Anderson (US 20160100523 A1). 

REGARDING CLAIM 16
Morabitz/Appleyard teaches the improved landscaping trimmer of claim 11. Morabitz/Appleyard does not explicitly teach 
wherein the plurality of cutting heads each comprise a spring therein, wherein the spring is affixed to the housing and biases the cutting head to an extended position.
Anderson at Fig. 2 teaches a contour-following mowing module (120) capable of traveling along uneven landscape. Anderson at Fig. 3, Para. [0041-0042] further teaches that the mowing module (120) includes a spring element in the frame (310) that exerts a force on the second shaft end (334) to bias the shaft (306) in a maximum extended position and maintains the position of the follower plate (210) on the landscape (212). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further include the spring element of Anderson in the glider disk of Morabitz/Appleyard in order to facilitate an even cut while the trimmer traverses uneven terrain.

REGARDING CLAIM 17
Morabitz/Appleyard/Anderson teaches the improved landscaping trimmer of claim 6. Anderson further teaches
further comprising a flexible shroud (206,208) disposed over the spring between the cutting head and the housing. (Para. [0047])
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further include the shroud element of Anderson in the spring assembly of Morabitz/Appleyard/Anderson in order to seal out debris and foreign objects from contact with the internal elements. 


Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morabit/Appleyard as applied to claim 11 above, and further in view of Hare et al. (US 5163275 A). 

REGARDING CLAIM 18
Morabit/Appleyard teaches the improved landscaping trimmer of claim 11.  Morabit/Appleyard does not explicitly teach
further comprising a motor compartment on an upper side of the housing, wherein the motor is disposed within the motor compartment. 
However, Hare at Fig. 1 teaches a lawn mower of substantially similar structure, wherein the electric motor is supported upon deck housing (12) and covered and protected by a housing shroud (26) disposed on the upper side of the housing (12). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further include the motor housing (26) of Hare into the housing assembly of Morabit/Appleyard in order to protect the motor components and prevent dirt, dust, or debris from entering the transmission components. 

REGARDING CLAIM 19
Morabit/Appleyard teaches the improved landscaping trimmer of claim 18.  Morabit/Appleyard does not explicitly teach
wherein the handle is affixed to the motor compartment.
Morabit and Hare teach the handle being affixed to the main housing structure, however, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to affix the handle to any reasonable component on the housing, such as the motor compartment, as a matter of structural design choice. The motor compartment is simply an extension of the overall housing assembly , and affixing the handle assembly to either element would result in a device that performs substantially the same.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Faeldan (US 20080072557 A1) discloses a tri-wheeled telescopic grass trimmer. Stout (US 5477665 A) discloses a support strut for a flexible line trimmer. Smothers (US 5313770 A) discloses a rotary weed trimmer. Green (US 4033098 A) discloses a grass trimming apparatus. Vuong et al. (US 20190069481 A1) discloses a trimmer/mower. Coutu (US 20170118913 A1) discloses a three headed cutting apparatus. Fraley et al. (US 8316627 B1) discloses a weed cutter. Murray (US 5450715 A) discloses a wheel assembly for a grass trimmer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C TRAN whose telephone number is (571)272-8758. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will, can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit httos://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
/JULIA C TRAN/Examiner, Art Unit 3671